           Case 3:19-cv-00073-VAB Document 67 Filed 01/21/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

GERJIUAN TYUS,                         :     CIVIL NO. 3:19-CV-0073(VAB)
     Plaintiff,                        :
                                       :
      v.                               :
                                       :
SCOTT SEMPLE, et al.,                  :     JANUARY 21, 2021
    Defendants.

                       SUPPLEMENTAL STATUS REPORT

      Since the last Status Conference in this case, see (Docs. 48; 49; 40),

undersigned has been working to put plaintiff in contact with the plaintiffs’ counsel

in the Vega/Cruz litigation. See Vega v. Semple, 3:17-CV-0107(JBA)(WIG)(HBF);

Cruz v. Semple, 3:17-CV-0348(JBA). This includes reaching out to Attorney Welch-

Rubin on October 30, 2020, and following up and providing her with copies of the

complaint and initial review order from this case on November 9, 2020. 1 Further,

there have been several recent developments in the Vega/Cruz action. First, the

matter has be referred for settlement discussions to Judge Garnfikel and will be

reassigned to another Magistrate Judge for further proceedings in the coming

weeks.      Next in the fall of 2020, undersigned learned that plaintiffs in the

Vega/Cruz litigation planned to bring on additional counsel, including new lead

counsel from out of state, and also plan to to attempt amend their complaint.


1 While undersigned did reach out and make the efforts detailed herein,
undersigned admittedly did not file the Status Report referenced in Doc. 49, due to
oversight given everything that was occurring in the fall, as detailed below.


ORAL ARGUMENT NOT REQUESTED
        Case 3:19-cv-00073-VAB Document 67 Filed 01/21/21 Page 2 of 5




Undersigned has had several interactions with said counsel in the fall of 2020 and

as recently as this week, on January 19, 2021. Undersigned also requested on

January 7, 2021 for such counsel to provide contact information to be providde to

plaintiff Tyus, so that he could contact them.        Undersigned did not receive a

response to that inquiry. 2

      However, this week, one of those attorneys (Richard Sullivan) did formally

apply for pro hoc vice admission to practice in this District and to appear for the

plaintiffs in Vega/Cruz and was admitted to do so by the Court. Further, it is

anticipated that another attorney will soon be doing so as well. For convince of

plaintiff and the Court, their contact information is as follows:

          •   Richard J. Sullivan, Esq.
              Sullivan & Sullivan, LLP
              83 Walnut Street
              Wellesley, MA 02481
              Tel. 781 263-9400
              Fax. 781 239-1360
              Email: rsullivan@sullivanllp.com
              (admitted pro hoc vice on January 21, 2021)(Vega Docs. 105; 103; 104)




2 Undersigned recently learned that the legal team in Vega/Cruz has been dealing
with serious COVID related illnesses, as detailed in the recent filing in that matter.
See Vega v. Semple, 3:17-CV-0107(JBA)(WIG)(HBF)(Doc. 101).                    Further,
undersigned counsel himself was also out of work for over half of the month of
November, 2020 due to COVID leave, which has admittedly impacted the progress
of a variety of cases assigned to him, both in the fall and since returning from leave
and trying to catch up near the holidays. Undersigned is now back at work full time
and resumed normal working schedule (or better stated, a relatively normal
working schedule considering the various COVID workplace restrictions, policies,
and practices).


                                           2
        Case 3:19-cv-00073-VAB Document 67 Filed 01/21/21 Page 3 of 5




          •   Teresa Monroe, Esq.
              Monroe Law LLP
              90 State Street, Suite 700
              Albany, New York 12207
              Tel. 518 676-0206
              Fax. 518 320-8038
              tmonroe@monroelawllp.com
              (motion seeking pro hoc vice admission in Vega/Cruz anticipated)

      Further, it appears Attorney Welch-Rubin and Attorney Minnella will also

remain on the Vega/Cruz plaintiffs’ legal team as well. For completeness, there

contact information is as follows:

          •   Lori A. Welch-Rubin, Esq.
              Lori A. Welch, LLC
              5200 East Donald Avenue
              Ste. Unit A
              Denver, CO 80222
              Tel. 203 314-8708
              Fax. 203 865-5444
              Email: lwelchrubin@gmail.com

          •   Martin Joseph Minnella, Esq.
              Minnella, Tramuta & Edwards
              40 Middlebury Road
              Middlebury, CT 06762
              Tel. 203 573-1411
              Fax. 203 757-9313
              Email: pcrean@mtelawfirm.com
                      johannaS@mtelawfirm.com

      It appears that the COVID difficulties experienced by undersigned counsel

and experienced by the Vega/Cruz legal team have slowed the progress of

determining whether this matter should continue on its own or whether plaintiff

Tyus will join as a class member in Vega/Cruz. Undersigned apologizes for any




                                         3
          Case 3:19-cv-00073-VAB Document 67 Filed 01/21/21 Page 4 of 5




such delay and is confident that this can be resolved quickly now that the new

counsel in Vega/Cruz has been admitted.

      Finally, plaintiff previously served discovery in this action, which this court

stayed.     Plaintiff then served additional discovery in December 2020.         The

defendants have not yet to responded to the discovery in this case, and instead

understand that discovery, pleading requirements, motion practice deadlines

(including for motions for summary judgment, which the defendants intend to file),

and other scheduling matters to be stayed (and also request that this all continue to

be stayed), as all such matters will become moot if plaintiff proceeds with the class

and their numerous counsel in that case. In the event that that does not happen,

the defense would respectfully request a reasonable time to respond to discovery in

this case and to conduct their own, before filing motions for summary judgment. In

that case, the defense will confer with plaintiff himself and submit a proposed

scheduling plan for the Court’s review to enable efficient litigation of this case to

judgment.

      Undersigned will be happy to address any and all additional questions or

concerns at the January 26, 2021 status conference. 3




3 There is also a status conference scheduled in Vega/Cruz for January 26, 2021 at
4:00pm. Should any developments there impact or inform those in this case,
undersigned will report same to the Court and plaintiff will a supplemental notice
or status report.


                                          4
        Case 3:19-cv-00073-VAB Document 67 Filed 01/21/21 Page 5 of 5




                                               Respectfully submitted,

                                               DEFENDANTS

                                               WILLIAM TONG
                                               ATTORNEY GENERAL



                                           BY:__/s/_Stephen R. Finucane______________
                                             Stephen R. Finucane
                                             Assistant Attorney General
                                             110 Sherman Street
                                             Hartford, CT 06105
                                             Federal Bar #ct30030
                                             E-Mail: stephen.finucane@ct.gov
                                             Tel: (860) 808-5450
                                             Fax: (860) 808-5591



                                 CERTIFICATION

      I hereby certify that on January 21, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system. A copy was also mailed to the following:

      Gerjuan Tyus
      Inmate #300985
      Cheshire Correctional Institution
      900 Highland Avenue
      Cheshire, CT 06410

                                        __/s/_Stephen R. Finucane____________________
                                        Stephen R. Finucane
                                        Assistant Attorney General




                                           5
